Citation Nr: 1726988	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-09 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depression.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Fernando V. Narvaez, Esq.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1969 to July 1971, including service in the Republic of Vietnam.  His decorations include the Combat Infantryman Badge, Army Commendation Medal (1 Oak Leaf Cluster), Vietnam Service Medal with 2 Bronze Stars, and Vietnam Campaign Medal with 1960 Device.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2016, the Veteran testified before the undersigned.  A transcript of the hearing is of record.  

Although the issue of entitlement to a TDIU was not certified for appeal, at the Board hearing, the Veteran raised the matter of unemployability due to his PTSD with depression.  Therefore, the issue of entitlement to TDIU is raised by the record and is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD with depression has been manifested by occupational and social impairment with deficiencies in most areas.

CONCLUSION OF LAW

The criteria for an initial rating of 70 percent for PSTD with depression are met since July 24, 2009.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his PTSD with depression warrants a 70 percent rating.  See Board Hearing Transcript (Tr.) at 2.  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.S. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

The Veteran is currently rated at 50 percent under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 for PTSD, which is evaluated under the General Rating Formula for Mental Disorder.  38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

The symptoms listed in DC 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Following a review of the evidence of record, the Board finds that a rating of 70 percent is warranted throughout the appeal period, as the Veteran has demonstrated deficiencies in most areas, including work, family relations, and mood.  Regarding work, he reported to the February 2010 VA examiner that he got fired from jobs most times, and did not have the energy or concentration to maintain a job.  The examiner indicated that the Veteran did not work well with others and did better in isolation on independent tasks.  He later testified in October 2016 that he more recently tried to work as a truck driver, but had concentration problems and "it just didn't work out."  See Board Hearing Tr. at 3-4.  

Socially, the Veteran reported to the February 2010 VA examiner that he did not have real friends and had minimal interaction with people.  He has recently testified that he lives in isolation and stays at home, and likes being alone.  Id. at 18-19.  He also reported that he has four children, but that only one daughter would interact with him.  Id. at 6.  The February 2010 VA examiner noted the Veteran's history of difficult relationships, emotional detachment, anger/irritability, limited ability to cope with stress, poor sleep, poor concentration, anhedonia, and depression and anxiety impacted his ability to form relationships and make decisions, decreased his motivation and reduced his sense of being worthwhile.  In March 2015, D. Felkins-Dohm saw the Veteran and noted that he had "let his grooming slide."  

His mood has been described as depressed, anxious and irritable throughout the appeal period.  See, e.g., August 2010, July 2011, August 2011, May 2012, July 2012, March 2015, and October 2016 VA treatment records.  In May 2014, Dr. Nussbaum noted the Veteran continued to struggle with intense irritability and anger.  

Notably, the Veteran reported occasional suicidal thoughts to the February 2010 VA examiner, and he was hospitalized for his PTSD symptoms, including suicidal ideation, in July 2010.  See Bankhead v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 435, *19 (Vet. App. March 27, 2017)(". . . the language of the regulation indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas.").  He has also reported hearing voices once per month.  See October 2016 Board Hearing Tr. at 16.

The above-noted symptoms demonstrate that the Veteran's PTSD with depression is manifested by deficiencies in most areas, namely work, family relations, and mood, and a 70 percent rating is therefore warranted throughout the appeal period.  As the Veteran has specifically limited his appeal to seeking a 70 percent schedular rating (in addition to a TDIU), the Board need not address his entitlement to a 100 percent rating at this time.  See Board Hearing Tr. at 2.


ORDER

An initial rating of 70 percent for PTSD with depression is granted from July 24, 2009.



REMAND

Remand is necessary to develop the TDIU claim, to include providing appropriate notice requirements, requesting completion of VA Form 21-8940, and associating any outstanding VA treatment records with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Provide a notice letter informing the Veteran of the evidentiary requirements necessary to substantiate a claim for TDIU.  This letter should specifically request that the Veteran submit an Application for Increased Compensation Based on Unemployability (VA-Form 21-8940).

2.  Obtain all outstanding VA treatment records.

3.  Then, after taking any additional development deemed necessary, adjudicate the TDIU claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


